DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-22 are objected to because of the following informalities:  
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be all letters capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see REMARKS, filed July 7, 2022, have been fully considered and are persuasive.  
Because Applicants are claiming intellectual property BLUETOOTH network which BLUETOOTH equipment and standards changes over time the Examiner has concluded that the record is able to support departure from the ordinary meanings of those words, whose descriptive properties are implicitly time-dependent. A claim cannot have different meanings at different times. See Markman v. Westview Instruments, Inc., 52 F.3d 967, 986 (Fed. Cir. 1995), PC Connector Solutions, LLC v. SmartDisk Corp., No. 04-1180 (Fed. Cir. May 6, 2005).  
The USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicants fail to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b). The satisfactory response by the applicants can take the form of a modification of the language identified as unclear, a separate definition of the unclear language, or, in an appropriate case, a persuasive explanation for the record of why the language at issue is not actually unclear. On the facts before the Examiner, this holding suffices to withdraw the rejection.  The USPTO must be able to make the congressionally created examination process work so that it fulfills its purpose of producing patents whose claims meet the statutory standards. Indefiniteness rejections by the USPTO arise in a different posture from that of indefiniteness challenges to an issued patent. See Exxon Research v. US, 265 F.3d 1370 (Fed. Cir. 2001). It makes good sense, for definiteness and clarity as for other validity requirements, for the USPTO initially to reject claims based on a well-founded prima facie case of lack of clarity (in its several forms) based on the perspective of one of ordinary skill in the art in view of the entire written description and developing prosecution history. 



A trademark is a mark by which the goods of the trademark owner may be distinguished from the goods of others. 15 U.S.C. 5 1052. During prosecution of an application for patent, "the PTO applies to the verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in the applicant's specification." In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). The Federal Circuit has explained that claims have been held indefinite "only where a person of ordinary skill in the art could not determine the bounds of the claims, i.e., the claims were insolubly ambiguous." Halliburton Energy Services, Inc. v. M-I LLC, F.3d, ,2007-1 149, slip op. at 7 (Fed. Cir. 2008). The court indicated that the inquiry encompassed the claim language, the specification, the prosecution history, and the knowledge of the artisan in the relevant art area. (Id.).  The patent statute places the burden on applicants to precisely define the invention.
BLUETOOTH is a trademark owned by BLUETOOTH SIG, INC. of 5209 Lake Washington Boulevard NE Suite 350 Kirkland, Washington, 98033, and registration #2911905.  One of the goods and services which is covered by this trademark is signaling.  Taken strictly as trademarks of BLUETOOTH SIG, INC., these terms to the generic goods or services themselves.
Once a prima facie case has been established that the terms are asserted as trademarks (as opposed to being merely names in trade), the burden shifts to Applicants to clarify whether the terms as used in the claims are intended to refer only to the goods provided under those marks by the trademark owner; and, if not, to show that generic equivalents are recognized in the art. 
Because it appears that Applicants has argued that the terms are recognized generically in the art, the Examiner need not consider whether term that are used as trademarks to designate only the good provided by the trademark owner, can be recited in a claim that is definite within the meaning of 35 U.S.C. 5 112(b).  Applicants’ attorney’s arguments, although not models of clarity, read fairly as arguments that, in spite of their admitted status as BLUETOOTH SIG, INC trademarks, that BLUTOOTH networks are generic. Similarly, Applicants’ attorney has not directed the Examiner to evidence in the record that Applicants’ attorney is in any position to speak for BLUETOOTH SIG, INC as to how BLUETOOTH SIG, INC may or may not elect to use or to change its trademarks or to maintain or change the underlying signals and devices with which the marks are associated. Nor are there, for example, declarations addressing this issue from a person of appropriate authority from BLUETOOTH SIG, INC. Thus, Applicants’ arguments that the trademark terms are permanently fixed to particular goods is not supported by probative evidence just arguments. 
The Examiner has concluded, therefore, that it would be possible for a person of ordinary skill in the art to determine whether they were literally infringing the subject matter of claims unless they had purchased BLUETOOTH SIG, INC network as of the filing date.
On the present record, it does appear that the ordinary worker using a "home-made" signaling and receiver would be able to determine whether they were infringing under the doctrine of equivalents (assuming, arguendo, that that doctrine would be available to the patentee), because he or she would know or be able to determine the range of signaling and devices that BLUETOOTH SIG, INC would sell as either signaling and receiver. The following words of the Federal Circuit in Morris are apt: "[t]he PTO was not only permitted but obligated to reject [the claims] when appellants failed precisely to define in the written description the disputed language." Morris, 127 F.3d at 1057.7.  The hallmark of indefiniteness is the inability to determine the bounds of the claimed subject matter. The Examiner holds that the claims are definite.

Conclusion
This application is in condition for allowance except for the above formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).



A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645